Citation Nr: 1137011	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ear condition.

3.  Entitlement to service connection for a left ear condition, to include residuals of ear surgery.

4.  Entitlement to service connection for residuals of pneumonia.

5.  Entitlement to service connection for a deviated nasal septum.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.

The Board notes that the Veteran also filed a notice of disagreement for claims of service connection for hearing loss and tinnitus, which was also denied in the July 2008 rating decision promulgated by the RO.  However, in a March 2009 rating decision, the RO granted service connection hearing loss and tinnitus and assigned a 10 percent rating and 0 percent rating, respectively.  These ratings are effective April 15, 2008.  This represents a full grant of the benefits sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The Board also notes that there may be an issue as to whether the Veteran's claim for residuals of ear surgery was in fact previously adjudicated. The Veteran filed a claim for service connection for an ear condition, which was denied in a March 1947 rating decision because the RO found that no evidence of such condition on the Veteran's last examination. The Veteran did not file a substantive appeal.  See 38 C.F.R. § 20.200 (2010). Accordingly, that rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302; 20.1103 (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the veteran's disease or injury rather than the symptoms of the veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the Court recently held that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court determined that a previous decision of the RO had explicitly considered whether the appellant had any diagnosed psychiatric condition that could be related to service.  The Court found that "any" psychiatric condition included a psychological nervous condition.  Therefore, appellant's submission of further evidence relating to a nervous condition did not introduce a new claim based on a distinctly diagnosed condition from the claim for a stress disorder previously denied by the RO.  See id.

Here, in the March 1947 rating decision, the RO denied service connection for an ear condition.  The Veteran's current claim is for residuals of ear surgery, including removal of the ear drum.  However, as discussed further below, statements made by the Veteran indicate that the surgery, which occurred several years after service, was the result of ear conditions incurred in service.  Therefore, the Board finds that under cases cited above, the denial of an ear condition in the 1947 rating decision was based on the same general ear condition as the current claim, and therefore new and material evidence is required.

The issue of entitlement to service connection for an ear condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have residuals of pneumonia, and COPD is not etiologically related to service.

2.  The evidence does not reflect a diagnosis of a deviated nasal septum.

3.  The Veteran did not appeal a March 1947 rating decision that denied service connection for sinusitis and an ear condition.

4.  Evidence received since the March 1947 rating decision, when considered with previous evidence of the record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim for sinusitis and does not a reasonable possibility of substantiating the claim.

5.  Evidence received since the March 1947 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim for a left ear condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Residuals of pneumonia were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

2.  A deviated nasal septum was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

3.  The March 1947 rating decision that denied the Veteran's claims for service connection for sinusitis and an ear condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

4.  New and material evidence has not been received to reopen a claim for service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been received to reopen a claim for service connection for a left ear condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in May 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims for sinusitis and an ear condition were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

The Veteran's service treatment records, private treatment records, and VA authorized examination reports have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his pneumonia and sinusitis claims.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case are adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion on the nature and etiology of the Veteran's pneumonia and sinusitis residuals.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for a deviated nasal septum.  However, the Board finds that the evidence, which does not reflect competent evidence of a current disability or a relationship to service or a service-connected disability, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of a current condition or a relationship between the claimed disability and service.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Residuals of Pneumonia

The Veteran underwent examinations in April 1943 and October 1943.  No relevant abnormalities were noted.  However, the Veteran was treated for pneumonitis in November 1943.  He was cleared as healthy in December 1943.  Later, in January 1945, he was treated for chronic bronchitis.  A January 1946 separation examination yielded no relevant abnormalities.

The Veteran was afforded a VA examination in January 2009.  The claims file was reviewed by the examiner, who noted the Veteran's history of pneumonia in service.  The Veteran also related a history of illness in the 1960's and 1980's for what might have been pneumonia.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  However, the examiner stated that it was less likely than not that this current condition was related to service.  Diagnostic studies failed to demonstrate any residuals of pneumonia from service, and clinical evidence did not demonstrate that the Veteran's current disorder was caused by or related to pneumonia in service.

The Veteran also submitted a letter dated May 2009 from his treating physician, who stated that the Veteran has had problems with COPD and chronic lung disease not only from cigarette use, but also from occupational chemical inhalation.  He also had some pneumonia in the past secondary to his COPD.  The letter did not include language relating the Veteran's COPD to service.

Based on the evidence of record, the Board finds that service connection for residuals of pneumonia is not warranted.  Although the Veteran was treated for pneumonia in service, the overall weight of the evidence is against a finding that he currently has any residuals of pneumonia.  The VA examiner in this case stated that objective testing did not reveal any such findings.  While the evidence reflects a diagnosis of COPD, there is no indication that this condition was incurred in or is otherwise related to service.  The Veteran's physician attributed COPD to cigarette use and occupational chemical exposure, and the VA examiner stated that COPD was not related to pneumonia from service.  

The Board notes the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

In light of these findings, service connection for residuals of pneumonia is not appropriate.

2.  Deviated Nasal Septum

Service treatment records are negative for any complaints, treatment, or diagnoses related to a deviated nasal septum.  The Veteran underwent examinations in April 1943, October 1943, and January 1946.  No relevant abnormalities were noted.

Moreover, there is no evidence indicating the Veteran is currently diagnosed with such a condition.  The Veteran submitted a May 2009 letter from his treating physician that lists several disabilities currently affecting the Veteran.  However, a deviated septum was not among them.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As noted above, while the Veteran is competent to report symptoms relating to his nose or his breathing, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as a diagnosis of a deviated nasal septum.  Espiritu v. Derwinski, 2 Vet. App. at 494; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As the record is devoid of any competent evidence relating to a deviated septum, service connection for such a condition must be denied.

C.  New and Material Evidence

Historically, the Veteran was denied service connection for sinusitis and an ear condition in March 1947 rating decision.  Before considering the claim on its merits, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the March 1947 decision became final because the appellant did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

1.  Sinusitis

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a sinusitis disability.  

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran submitted a letter from his physician dated May 2008, and private treatment records dated July 2008.  However, these documents do not reflect any findings related to sinusitis.

The Veteran was also afforded a VA examination in January 2009.  However, based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner indicated that the Veteran did not have any current residuals of sinusitis, and the Veteran's currently diagnosed COPD was not related to sinusitis treated in service.

The evidence added to the claims file is new, as it was not part of the record at the time of the prior final decision.  However, the evidence is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  That is, the new evidence does not establish a current sinusitis disability or relate a current condition to sinusitis diagnosed in service.  As the evidence received is not new and material, reopening the Veteran's previously denied claim for service connection for sinusitis is not warranted.

As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


2.  Ear Condition

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish an ear disability.  

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran submitted a letter from his physician dated May 2008, which noted that the Veteran had a left ear injury and chronic vertigo, as well as repeated bouts with otitis.  

The Veteran was also afforded a VA examination in January 2009.  He reported having a history of ear infections during service.  After service, he continued to have infections in his ears, particularly in the left ear.  He eventually had surgery on his left ear in 1954.

The Board notes that service treatment records do not reflect any specific injury or disease of the ear.  However, these records do indicate that while being evaluated for possible bronchiectasis and possible sinusitis in January 1945, the Veteran reported that his ears got painful and blocked at times; it was also noted on examination that both ear drums were retracted and showed signs of atrophy although the hearing was noted to be normal bilaterally.  Further, the Veteran has established combat status for VA purpose.  See, e.g., March 2009 rating decision.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Therefore, to the extent that the Veteran experienced ear infections while in combat that perhaps were not recorded in service records, the Board finds the Veteran's statements regarding ear infection in service are sufficient proof of such conditions.

The evidence added to the claims file is new, as it was not part of the record at the time of the prior final decision.  Moreover, the evidence is material, as it addresses elements not previously established at the time of the prior decision.  Specifically, the Veteran's private records reflect diagnosed conditions, and his statements establish the occurrence of symptoms in service.  Therefore, the evidence is new and material and reopening the Veteran's claim is warranted.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  As discussed below, however, additional development is necessary.


ORDER

Service connection for residuals of pneumonia is denied.

Service connection for a deviated nasal septum is denied.

The request to reopen a previously denied claim for service connection for sinusitis is denied.

New and material evidence having been received, the claim for service connection for a left ear condition is reopened; the appeal is granted to this extent only.


REMAND

As discussed above, the Veteran's claim for service connection for a left ear condition has been reopened.  However, additional development is necessary prior to adjudicating the claim on the merits.

The Veteran's private physician indicated that the Veteran had a history of left ear injury, with chronic vertigo and repeated bouts with otitis.  The Veteran also reported a history of ear infections during service at his VA examination.  The VA examiner indicated that otoscopy revealed a surgically altered left ear canal.  In light of this evidence, and considering the McLendon standard outlined above, the Veteran should be afforded a new VA examination to determine the nature and etiology of his ear condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide any available treatment records related to ear infections after service, including records related to his 1954 left ear surgery.  Alternatively, the Veteran may provide the RO/AMC with sufficient information to obtain those records on his behalf.

2.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate specialist to determine if the Veteran has residuals of left ear surgery that were incurred in service.  The examiner should review the claims folder, to include any additional records obtained as a result of this remand, prior to examination.  The examiner should also specifically ask the Veteran to describe any symptoms, treatment, or diagnoses of ear infections experienced during service.  The examiner should then state whether it is at least as likely as not that any diagnosed residuals of left ear surgery were incurred in or are otherwise attributable to service, to include ear infections incurred in service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


